Case 1:20-cv-00456-JJM-PAS Document 20 Filed 02/23/21 Page 1 of 9 PagelD #: 243

UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF RHODE ISLAND

 

DANIELLE DICRISTOFORO and
ROBERT DICRISTOFORO,
Plaintiffs,

Vv.

FERTILITY SOLUTIONS, P.C.;
ANIA KOWALIK, M.D.;
CAROL ANANIA, M.D.;
JOHN and/or JANE DOE, M.D., Alias;
and JOHN DOE CORPORATION,
Alias,

Defendants.

C.A. No. 20-456-JJM-PAS

 

MEMORANDUM AND ORDER

JOHN J. MCCONNELL, JR., Chief United States District Judge.

Danielle DiCristoforo and Robert DiCristoforo (“the DiCristoforo’s”) have sued
Fertility Solutions, P.C. and its employees Ania Kowalik, M.D. and Carol Anania,
M.D. (collectively “Fertility Solutions”), alleging that Fertility Solutions is the direct
and proximate cause of Ms. DiCristoforo’s injuries, arising from its treatment of her
pregnancy with the medication methotrexate. The DiCristoforo’s allege that
Dr. Anania failed to exercise her duty of care, failed to properly diagnose, failed to
render adequate treatment to Ms. DiCristoforo, and was otherwise negligent in her
diagnosis, treatment, and care of her. Dr. Anania moves to dismiss the claims against
her under the Federal Rules of Civil Procedure Rule 12(b)(6). ECF No. 16. For the

reasons discussed below, the Court DENIES Dr. Anania’s motion.
Case 1:20-cv-00456-JJM-PAS Document 20 Filed 02/23/21 Page 2 of 9 PagelD #: 244

I. FACTS ALLEGED

Ms. DiCristoforo sought fertility treatment at Fertility Solutions. ECF No. 1
at 2, § 10. While a patient there, Ms. DiCristoforo was treated by Drs. Kowalik and
Anania, along with other staff. Jd. at 2, § 11.

Ms. DiCristoforo met with Dr. Kowalik after a positive pregnancy test and
underwent an ultrasound imaging procedure. /d. at 3, J 12. Based on the ultrasound
and lab work that showed a rise in hCG levels, Dr. Kowalik advised the DiCristoforo’s
that Ms. DiCristoforo possibly had an ectopic pregnancy, which would require further
testing. Jd. A few days later, Dr. Kowalik saw Ms. DiCristoforo again, and advised
her that her pregnancy was not progressing, was presumed to be a nonviable ectopic
pregnancy, and advised her of a medication known as methotrexate to terminate the
pregnancy. Dr. Kowalik scheduled a methotrexate administration appointment for
Ms. DiCristoforo. Jd. at 3, ¥ 13.

The next day, Dr. Anania, a reproductive endocrinologist and obstetrician and
gynecologist, administered a dose of methotrexate to Ms. DiCristoforo. /d. at 3, § 14.
Ms. DiCristoforo asserts that Dr. Anania never informed her about the risks
associated with methotrexate. /d. at 16, § 3. Three days later, Ms. DiCristoforo called
Fertility Solutions, complaining of persistent abdominal discomfort. She was told to
go to the Women and Infants Hospital emergency room. /d. at 3, 4 15.

At Women and Infants Hospital, it was determined that Ms. DiCristoforo had
a viable intrauterine pregnancy, not a nonviable ectopic pregnancy. /d. at 3, | 16.

She was told that it was unlikely that her pregnancy would proceed because of the
Case 1:20-cv-00456-JJM-PAS Document 20 Filed 02/23/21 Page 3 of 9 PagelD #: 245

 

methotrexate, but that if it did, continuation of the pregnancy was inadvisable
because of the teratogenic effects of methotrexate. Jd Asa result, Ms. DiCristoforo
underwent a procedure to terminate her pregnancy due to methotrexate exposure.
Id. at 4, 4 17. She is now unable to bear any children due to a radical hysterectomy
performed for Stage IV endometriosis. Jd.
II. STANDARD OF REVIEW

Federal Rule of Civil Procedure (12)(b)(6) tests the plausibility of the claims
presented in a plaintiffs complaint. “To avoid dismissal, a complaint must provide ‘a
short and plain statement of the claim showing that the pleader is entitled to relief.”
Garcia-Catalan v. United States, 734 F.3d 100, 102 (1st Cir. 2013) (citing Fed. R. Civ.
P. 8(a)(2)). At this stage, “the plaintiff need not demonstrate that she is likely to
prevail, but her claim must suggest ‘more than a sheer possibility that a defendant
has acted unlawfully.” /d. at 102-03 (quoting Ashcroft v. Iqbal 556 U.S. 662, 678
(2009)). The “complaint must contain sufficient factual matter, accepted as true, to
‘state a claim to relief that is plausible on its face.” Jgbal 556 U.S. at 678 (quoting
Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007)).

“The plausibility inquiry necessitates a two-step pavane.” Garcia-Catalan, 734
F.3d at 103. “First, the court must distinguish ‘the complaint’s factual allegations
(which must be accepted as true) from its conclusory legal allegations (which need
not be credited).” Jd. (quoting Morales-Cruz v. Univ. of P.R., 676n F.3d 220, 224 (1st
Cir. 2012)). “Second, the court must determine whether the factual allegations are

sufficient to support ‘the reasonable inference that the defendant is liable for the
 

Case 1:20-cv-00456-JJM-PAS Document 20 Filed 02/23/21 Page 4 of 9 PagelD #: 246

999

misconduct alleged.” Jd. (quoting Haley v. City of Boston, 657 F.3d 39, 46 (1st Cir.
2011)). “In determining whether a complaint crosses the plausibility threshold, ‘the
reviewing court [must] draw on its judicial experience and common sense.” Jd.
(quoting Jgbal, 556 U.S. at 679).
Ill. DISCUSSION

Dr. Anania seeks dismissal of the three counts (Counts VIII, IX, and X) brought
against her.! ECF No. 16. The Court addresses them in turn.

A. Count VIII: Negligence

Count VIII alleges that Dr. Anania was negligent in discharging her duty as a
physician in the field of obstetrics and gynecology and failed to exercise the requisite
degree of diligence and skill by failing to properly diagnose and/or failing to render
proper treatment to Ms. DiCristoforo. ECF No. 1 at 15, 4 4. Dr. Anania argues that
the DiCristoforo’s have failed to plead sufficient facts to make plausible that
Dr. Anania breached her duty when she administered methotrexate to
Ms. DiCristoforo. ECF No. 16 at 9. Dr. Anania also advocates dismissal because
Ms. DiCristoforo bases her negligence claim on a higher standard of care than as a
practitioner in Rhode Island that provides non-surgical abortion services.

Under Rhode Island law,? a negligence claim requires a plaintiff to plead four

separate elements: “a legally cognizable duty owed by a defendant to a plaintiff, a

 

1 Defendants Ania Kowalik and Fertility Solutions, P.C. have not moved to

dismiss the complaint.

2 The law of the forum state governs a complaint in a diversity action, such as
this one. Taylor v. Aetna Cas. & Sur. Co., 867 F.2d 705, 706 (ist Cir. 1989).
Dr. Anania does not contest that Rhode Island law applies to this matter.

4

 
Case 1:20-cv-00456-JJM-PAS Document 20 Filed 02/23/21 Page 5 of 9 PagelD #: 247

breach of that duty, proximate causation between the conduct and the resulting
injury, and the actual loss or damage.” Hall v. City of Newport, 138 A.3d 814, 819
(R.I. 2016) (quoting Wyso v. Full Moon Tide, LLC, 78 A.3d 747, 750 (R.1. 2013)).

Ms. DiCristoforo alleges in her Complaint that Dr. Anania is a physician, that
she administered a medication designed to terminate a nonviable pregnancy,
Ms. DiCristoforo’s pregnancy was in fact viable, and the medication caused her health
complications. It is plausible on its face that as Ms. DiCristoforo alleges, Dr. Anania
should not have administered the medication to an individual who held a viable
pregnancy. Therefore, the Court finds that Ms. DiCristoforo has met the Fed. R. Civ.
P. 12(b)(6) standard on this claim.

As to Dr. Anania’s second point advocating that Ms. DiCristoforo argues for a
heightened standard of care, a motion to dismiss is not the proper forum for
Dr. Anania to make this argument. Under Rhode Island law, expert testimony is
necessary to establish the standard of care applicable to Dr. Anania and to establish
any deviation from that standard of care. Foley v. St. Joseph Health Servs. of Rhode
Island, 899 A.2d 1271, 1277 (R.I. 2006); Boccasile v. Cajun Music Ltd., 694 A.2d 686,
690 (R.I. 1997) (requiring “expert testimony * * * to establish deviation from the
standard of care when the lack of care is not so evident as to be obvious to a lay
person.”). Medical negligence is proven at trial by comparing like to like, inquiring
into whether a defendant exercised “the same degree of diligence and skill as
physicians in good standing engaged in the same type of practice” under similar

circumstances. Schenk v. Roger Williams Gen. Hosp., 382 A.2d 514, 517 (R.I. 1977).

 
Case 1:20-cv-00456-JJM-PAS Document 20 Filed 02/23/21 Page 6 of 9 PagelD #: 248

Which standard of care applies to Dr. Anania’s conduct is more appropriately decided
at trial with the assistance of expert testimony.

The Court finds that Ms. DiCristoforo’s complaint alleges sufficient plausible
facts for a rational fact finder to determine whether Dr. Anania was negligent in her
administration of methotrexate. As a result, Count VIII of Ms. DiCristoforo’s
complaint withstands Dr. Anania’s motion to dismiss.

B. Count IX: Lack of Informed Consent

Count IX alleges that Dr. Anania disregarded her duty of care when she failed
to inform Ms. DiCristoforo of the risks associated with methotrexate and
administered the medication without obtaining her informed consent. ECF No. 1 at
16, {| 3. Dr. Anania argues that the Court should dismiss this Count because it was
Dr. Kowalik’s alleged misdiagnosis, not Dr. Anania’s administration of methotrexate,
that proximately caused Ms. DiCristoforo’s injuries. ECF No. 16 at 9. Dr. Anania
also argues that Ms. DiCristoforo does not allege that she would have refused the
methotrexate even if she had been aware of the risks. /d.

To withstand a defendant’s motion to dismiss, the plaintiff need only plead a
“short and plain claim to relief that is plausible on its face.” Iqbal 556 U.S.at 678
(quoting Twombly, 550 U.S. at 570). Elements of a lack of informed consent claim

mirror those of a negligence? claim. 70 CJS, Physicians and Surgeons § 145.

 

3 Again, a motion to dismiss is not the proper vehicle to address the competency
and sufficiency of evidence such as Dr. Ananias’ respective duty of care and any
alleged deviation from it, which may have proximately caused the DiCristoforo’s
injuries. Foley, 899 A.2d at 1277 (quoting Boccasile, 694 A.2d at 690).

6

 
 

Case 1:20-cv-00456-JJM-PAS Document 20 Filed 02/23/21 Page 7 of 9 PagelD #: 249

Ms. DiCristoforo alleges that if Dr. Anania had informed her of the risks of harm
associated with methotrexate treatment, she would have never consented to the
course of treatment. ECF No. 1 at 17, § 4. She also alleges that as a direct and
proximate result of Dr. Anania’s failure to provide informed consent, she was
damaged. /d. at 17, { 5. These allegations contain sufficient plausible facts for a
rational fact finder to determine that Dr. Anania’s alleged failure to inform Ms.
DiCristoforo about the risks of harm known to the course of treatment by
methotrexate caused her injuries. As a result, Ms. DiCristoforo’s complaint
withstands Dr. Anania’s motion to dismiss.

C. Count X: Negligent Infliction of Emotional Distress (“NIED”)

Ms. DiCristoforo alleges that she suffers from severe emotional pain and
distress, which has caused physical symptoms, caused by Dr. Anania’s negligent
treatment. ECF No. 1 at 19, § 7. Dr. Anania argues that the Court should dismiss
this Count because there are no facts in Ms. DiCristoforo’s complaint that could
satisfy the element that she was placed in a zone of physical danger because of
Dr. Anania’s administration of methotrexate. ECF No. 16 at 11.

To succeed on a NIED claim, the Rhode Island Supreme Court follows the
Restatement (2nd) of Torts, § 313, including the “zone of physical danger” rule. See
Champlin v. Washington Tr. Co. of Westerly, 478 A.2d 985, 990 (R.I. 1984). Section
313 states:

(1): If the actor unintentionally causes emotional distress to another, she

is subject to liability to the other for resulting illness or bodily harm if
the actor,

 
 

Case 1:20-cv-00456-JJM-PAS Document 20 Filed 02/23/21 Page 8 of 9 PagelD #: 250

(a) should have realized that her conduct involved an unreasonable risk

of causing the distress, otherwise than by knowledge of the harm or peril

of a third person, and

(b) from facts known to him should have realized that the distress if it

were caused, might result in illness or bodily harm.

Restatement (2nd) of Torts, § 313. Rhode Island law requires the defendant to be
negligent and the plaintiff to have been in a “zone of physical danger” or that she be
a bystander who witnessed a close relative being injured. Gross v. Pare, 185 A.3d
1242, 1244 (R.I. 2018); Marchetti v. Parsons, 638 A.2d 1047, 1049 (R.I. 1994).

Ms. DiCristoforo pleads in her complaint that Dr. Anania’s alleged negligent
administration of methotrexate caused Ms. DiCristoforo to undergo a procedure to
terminate her pregnancy, which caused her to suffer from extreme emotional distress,
ultimately causing physical injury. ECF No. 1 at 19, § 7. Moreover, Ms. DiCristoforo
describes injuries to her mind, body, nerves, and nervous system, rendering her
unable to perform her usual activities. Jd. at 17, § 6. Accepting the facts as true, as
the Court must, Ms. DiCristoforo’s allegations are enough to support the reasonable
inference that Dr. Anania’s alleged negligent administration of methotrexate, caused
Ms. DiCristoforo to suffer from physical pain through severe emotional distress. See
Garcia-Catalén, 734 F.3d at 102 (1st Cir. 2013); Morales-Cruz, 676 F.3d at 224; see

also Haley, 657 F.3d at 46. As a result, Ms. DiCristoforo’s complaint withstands

Dr. Anania’s motion to dismiss.

 
 

Case 1:20-cv-00456-JJM-PAS Document 20 Filed 02/23/21 Page 9 of 9 PagelD #: 251

IV. CONCLUSION
Because the DiCristoforo’s have sufficiently alleged plausible facts supporting
viable causes of action against Dr. Anania, the Court DENIES Defendant Carol

Anania M.D.’s Motion to Dismiss. ECF No. 16.

(

IT IS SO ORD} RED.

 
 

—_} ||

John J. McConnell, Jr. *
Chief Judge
United States District Court

 

February 22, 2021

 
